Citation Nr: 0737413	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-38 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for renal damage.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit 
sought on appeal. 


FINDING OF FACT

The preponderance of the competent evidence is against a 
conclusion that the veteran's renal damage was a proximate 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or an event not reasonably foreseeable in 
the furnishing of medical care by VA.


CONCLUSION OF LAW

The requirements for compensation pursuant to 38 U.S.C.A. § 
1151 for renal damage as a result of treatment performed by 
the VA have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.358, 3.361 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that compensation shall be awarded 
for a qualifying additional disability in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability is a 
qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary and the proximate 
cause of the disability was (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 
1151.

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
expressed or implied consent of the veteran or the veteran's 
representative.  "Necessary consequences" are those which are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  Consequences otherwise 
certain or intended to result from treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered. 38 C.F.R. § 3.358 
(c)(3).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32; 38 C.F.R. § 3.361(d)(2).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2007).

The veteran contends that the Lithium, Lisinopril, and 
Oxycotin that was prescribed by the VA caused his renal 
failure.

Upon careful consideration of the evidence of record, it is 
apparent that the preponderance of the evidence is against 
the veteran's claim for benefits under the provisions of 38 
U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

VA medical records show that the veteran was prescribed 
Lithium in January 1997 and the dosage was increased a few 
days later.  The veteran was hospitalized in February 1997 
for shortness of breath, swelling of the feet, and abnormal 
renal function.  The diagnoses included morbid obesity, 
hypertension, renal insufficiency, and probable mild 
congestive heart failure, resolved.  

An April 1997 VA treatment record from Nephrology noted 
Lithium toxicity was the most probable etiology.  In 
addition, it was noted that the underlying noninsulin-
dependent diabetes mellitus and morbid obesity remained a 
concern.

The RO asked that a VA physician render an opinion as to 
whether the veteran's kidney damage was due to the 
medications prescribed or other causes.  The physician in a 
June 2003 statement indicated that the veteran had a long 
history of morbid obesity, hypertension with congestive heart 
failure and more recently type 2 diabetes.  The veteran had 
been treated with Lisinopril and Lithium.  The veteran was 
noted to have elevated renal function tests since the mid 
1990s, according to the records.  He had been seen by a 
nephrologist who felt that Lithium ingestion, diabetes, and 
congestive heart failure were the most likely causes for the 
veteran's chronic renal failure.  The physician indicated 
that in his review of the record, it appeared that the 
veteran had taken the Lithium for an indeterminate length of 
time; however, the veteran also had chronic congestive heart 
failure and diabetes which were much more common causes of 
chronic renal insufficiency.  The physician concluded with 
the following opinion:  "In my opinion, the most likely 
cause of the veteran's renal damage is the combination of the 
diabetes and the hypertension with congestive heart failure 
and much less likely than not caused by the Lithium 
administration."

At his February 2004 RO hearing, the veteran testified that 
his family doctor suggested he go to the VAMC for treatment.  
The veteran began receiving psychiatric treatment in 1995 and 
two years later he was prescribed Lithium.  He stated that he 
was not given checkups and his blood work was not checked 
after being prescribed the Lithium.  The veteran indicated 
that when he went for a scheduled mental health appointment 
the doctor noticed something was wrong and he was admitted to 
the hospital.  When the veteran was admitted in February 1997 
he had fluid removed.  The veteran's wife indicated that he 
could not walk over twenty feet without gasping for air.  She 
indicated that the doctors told her the veteran's kidneys had 
stopped and that the Lithium had caused his kidneys to stop 
causing his body to fill with fluid enlarging his heart.  The 
veteran's wife indicated that after his Lithium dosage was 
doubled she noticed he was not alert and started gaining 
weight.  The veteran stated that he was not aware he had 
diabetes or hypertension prior to this hospitalization.  The 
veteran asserted that the Lisinopril that was prescribed to 
him in 2001 or 2002 also contributed to his renal failure.  

In March 2004, the RO again asked that a VA physician review 
the veteran's records and provide an opinion as to whether 
the administration of Lithium, Lisinopril, and/or Oxycotin 
caused or aggravated the veteran's renal damage.

In April 2004 a VA physician reviewed the medical records and 
rendered a statement.  The veteran was found to have renal 
insufficiency which preceded his exposure to Lithium, 
Lisinopril, and Oxycotin.  His pre-existing renal damage and 
subsequent progression was a well known common sequelum of 
hypertension.  It was noted that the veteran's hypertension 
was documented as early as April 1995 when he told the 
Evaluation Clinic nurse that he had a history of high blood 
pressure.  

It was noted that the veteran was prescribed Lithium on 
January 21, 1997 and already had renal insufficiency from his 
hypertension.  His BUN had been 39 and his creatinine 1.9 on 
September 4, 1996.  The physician indicated that 
deterioration of renal function can be seen in approximately 
15 percent of patients on Lithium therapy; however, renal 
function returns to baseline at the discontinuation of 
Lithium therapy.  The veteran did experience a temporary 
deterioration in his renal function as a result of one 
month's exposure to Lithium.  He was hospitalized and 
following discontinuation of the Lithium, the veteran's renal 
function returned to pre-Lithium level.  

The physician indicated that Lisinopril was an 
antihypertensive medication which can be helpful in 
preserving renal function.  Acute increases of 20 to 30 
percent in serum creatinine may occur with the initiation of 
ACE inhibitors, of which Lisinopril is one.  The increases 
stabilize within two months of ACE inhibitor initiation and 
result in long term preservation of renal function.  After 
the veteran's renal function had returned to his baseline in 
1997, it continued to deteriorate due to his hypertension.  
His serum creatinine had been 2.2 on August 23, 2000.  On 
January 21, 2001, the veteran was prescribed Lisinopril; 
medication was discontinued November 13, 2001.  His 
creatinine returned from a high of 3.3 on October 26, 2001 to 
2.5 on November 19, 2001.

The veteran also alleged that Oxycontin contributed to his 
renal insufficiency.  The physician indicated that Oxycontin 
is metabolized in the liver, so does not affect renal 
function.  

In conclusion, the physician gave the following opinion:

[The veteran's] renal insufficiency preceded 
exposure to Lithium, Lisinopril, and 
Oxycontin.  [The veteran] was diagnosed with 
hypertension prior to 1995.  That hypertension 
caused [the veteran's] renal insufficiency, 
with its continuing deterioration.  Temporary 
increases in [the veteran's] creatinine did 
result during periods of exposure to Lithium 
and to Lisinopril, but were reversed on 
discontinuation of these medications.  No 
permanent renal damage resulted from the 
Salisbury VA Medical Center prescribing 
medications to [the veteran].

VA treatment records dated April 2003 to January 2005 show 
continued treatment for the veteran's renal insufficiency.

The appellant has submitted no competent evidence which tends 
to substantiate his contentions that he suffered additional 
disability due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical treatment, or that the 
proximate cause of any additional disability was the Lithium, 
Lisinopril, or Oxycontin prescribed by the VA.  The VA 
medical opinions discussed above indicated that the veteran's 
renal insufficiency was not a result of medications 
prescribed by the VA and that his renal insufficiency 
preceded his exposure to Lithium, Lisinopril, and Oxycotin.  
The June 2003 opinion was rendered after review of the claims 
file.  The April 2004 medical opinion was based on careful 
review of the veteran's medical records and contained a 
thorough rationale.  The Board concludes that compensation 
under 38 U.S.C.A. § 1151 for additional disability is not 
warranted.  Accordingly, the claim is denied.

The Board considered the appellant's testimony as well as 
that of his wife.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a lay person is not 
competent to provide evidence as to matters requiring 
specialized medical knowledge, skill, expertise, training or 
education.  Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, 
these assertions of medical causation and etiology, absent 
corroboration by objective medical evidence and opinions, are 
of extremely limited probative value towards establishing a 
link between the appellant's renal damage and medication 
prescribed by the VA.

In addition, the Board considered the October 2004, 
Prescription Information for Lithium Carbonate Capsules, 300 
mg. submitted by the veteran which noted that Lithium should 
generally not be given to patients with significant renal 
disease.  This information, however, does not address the 
individual specifics of the appellant's case.  Hence, it is 
of minimal probative value.  Sacks v. West, 11 Vet. App. 314 
(1998).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in correspondence dated in June 2003, March 2004, and 
July 2005, of the information and evidence needed to 
substantiate and complete a claim for benefits under 
38 U.S.C.A. § 1151, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  Here, the duty to 
notify was not satisfied prior to the initial unfavorable 
decision on the claim by the AOJ.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letters 
sent to the appellant in March 2004 and July 2005 that fully 
addressed all four notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of supplemental statements of the case, 
including as recently as July 2006 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  
 
In short, VA informed the claimant of the need to submit all 
pertinent evidence in his possession.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim.  

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of benefits under 38 U.S.C.A. § 1151.  The 
failure to provide this notice is harmless because the 
preponderance of the evidence is against the appellant's 
claim for benefits and any questions as to the appropriate 
disability rating or effective date to be assigned is moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's VA and private medical 
records have been associated with the claims folder.  On two 
occasions the RO requested medical opinions rendered by VAMC 
physicians.  The veteran also testified at a RO hearing.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability as a result of VA medical care is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


